Citation Nr: 1717252	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1984 to May 2000 with additional prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim in April 2010, July 2013, March 2014, and March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded this claim in March 2016 for a medical opinion to determine whether the Veteran's diagnosed hypertension was related to service.  The Board's remand directive specified that an actual examination of the Veteran was not required unless the examiner deemed it necessary in order to provide an opinion.  The AOJ sent the Veteran a letter asking him to respond within 10 days if he wished to be scheduled for a VA examination.  The Veteran did not respond, and the AOJ cancelled the examination request.  The case was returned to the Board without obtaining a medical opinion.  As the AOJ was specifically directed to obtain an opinion and failed to do so, the claim must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board sincerely apologizes for the further delay but recognizes that such action is necessary for a full and fair adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be sent to an appropriate examiner to provide a medical opinion on the nature and etiology of his hypertension.  The examiner must review the entire claims folder in conjunction with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or was otherwise etiologically related to active service.

The examiner should specifically address (1) the multiple in-service elevated blood pressure readings, including those not associated with pain, and (2) the Veteran's credible report of a 2003 diagnosis of hypertension, within three years of separation from service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




